


Exhibit 10.1


EXECUTION VERSION


EMPLOYMENT AGREEMENT
BY AND AMONG
BIG LOTS, INC.,
BIG LOTS STORES, INC.
AND
DAVID J. CAMPISI




This employment agreement (“Agreement”) by and among Big Lots, Inc. (“BLI”), Big
Lots Stores, Inc. (“Big Lots”) and their affiliates, predecessor, successor,
subsidiaries and other related companies (collectively the “Company”) and David
J. Campisi (“Executive”), collectively, the “Parties,” is effective as of May 3,
2013 (“Effective Date”) and supersedes and replaces any other oral or written
agreement or understanding concerning the terms of the Executive's employment
with the Company.


1.00 Duration


The initial term of this Agreement shall be for a period beginning on the
Effective Date and ending on the second anniversary of the Effective Date or, if
earlier, the termination of the Executive's employment in accordance with the
provisions of this Agreement (the “Initial Term”). At the expiration (but not
earlier termination) of the Initial Term, and any subsequent “Renewal Term” (as
defined below), the term of this Agreement shall automatically renew for
additional periods of one year (each, a “Renewal Term”), unless the Executive's
employment has earlier terminated or either party hereto has given the other
party written notice of non-renewal at least 90 days prior to the expiration
date of the Initial Term or the Renewal Term, as applicable (the Initial Term
and each subsequent Renewal Term shall constitute the “Term”). In the event that
either party has given written notice of non-renewal, and the Executive's
employment with the Company continues after the expiration of the Initial Term
or any Renewal Term, such post-expiration employment shall be “at-will” and
either party may terminate such employment with or without notice and for any
reason or no reason. Any notice of termination or non-renewal required to be
given under this Agreement must be given as provided in Section 6.00 and, in the
event of a notice of termination, will be effective on the date prescribed in
Section 5.00.


2.00 Executive's Employment Function


2.01    Position. The Executive agrees to serve as the Company's Chief Executive
Officer and President, with the authority and duties customarily associated with
this position. The Executive agrees at all times to observe and to be bound by
all Company rules, policies, practices, procedures and resolutions which apply
to senior executive officers of the Company and which do not conflict with the
specific terms of this Agreement. No later than six (6) months after the
Effective Date, the Executive will be elected to BLI's Board of Directors. In
performance of these duties, Executive shall be subject to the direction of and
report to BLI's Board of Directors.



--------------------------------------------------------------------------------








2.02    Place of Performance. Unless the Company requires the Executive to
temporarily perform duties at another location, the Executive's duties will be
performed principally in Columbus, Ohio, except for travel on the business of
any Group Member. The Executive will not be required to relocate his principal
office or personal residence outside of the Columbus, Ohio metropolitan area
without his prior written consent.


3.00 Compensation


The Company will pay the Executive the amounts described in Sections 3.00 and
5.00 as compensation for the services described in this Agreement and in
exchange for the duties and responsibilities described in Section 4.00.


3.01    Base Salary. The Company will pay to the Executive an annualized base
salary of $900,000, which, at the discretion of the Company, may be adjusted
from time to time in a manner that is consistent with the Company's compensation
policies in effect for Company employees with a similar title and position
(“Base Amount”) but may not be adjusted to any amount lower than $900,000
without the Executive's consent. The Executive's Base Salary will be paid in
installments that correspond with the Company's normal payroll practices.


3.02    Bonus. The Executive will be eligible to receive bonus compensation
(“Bonus”) under and subject to the terms of the Company's Big Lots 2006 Bonus
Plan, as amended (or any such successor plan, hereinafter, “Bonus Program”) for
the fiscal year beginning February 3, 2013 (“FY 2013”) and for each subsequent
fiscal year during the Term of this Agreement. The Executive's Bonus will be an
amount equal to the Base Salary at the end of each fiscal year multiplied by the
Bonus Payout percentage as determined under the Bonus Program; provided,
however, that for FY 2013, the Executive's bonus shall be prorated based on the
number of days during FY 2013 during which the Executive is employed with the
Company relative to the total number of days in Fiscal Year 2013. The Bonus
Program is based upon the achievement of the Company's annual financial plan.
The Executive's Bonus Payout percentage will consist of a Target Bonus of 100
percent of Base Salary and a Stretch Bonus of 200 percent of Base Salary. Both
“Target Bonus” and a “Stretch Bonus” are defined in the Bonus Program and are
subject to adjustment as provided in the Bonus Program; provided, however, the
Executive's Target Bonus will never be set at less than 100 percent of Base
Salary and the Executive's Stretch Bonus will never be set at less than 200
percent of Base Salary.


[1]Payment. The payment of any earned Bonuses is subject to the terms of the
Bonus Program and any agreements issued thereunder.


[2]Fiscal Year. The term “fiscal year” means the period beginning on the first
Sunday after the Saturday closest to January 31st of each calendar year and
ending on the Saturday closest to January 31st of the following calendar year.


3.03    Benefit and Other Compensatory Plans. Subject to their terms (which the
Company may amend at any time), the Executive may participate in any
Company-sponsored employee pension or welfare benefit plan at a level
commensurate with the Executive's title and position. The Executive also may
participate in any other deferred incentive or similar compensation program
maintained by the Company and generally made available to other senior executive
officers of the Company.



2

--------------------------------------------------------------------------------




3.04    Vacation and Sick Leave. The Executive will be entitled to the same
periods of vacation and sick leave each year that the Company provides under its
vacation and sick leave policy to other senior executive officers of the
Company.


3.05    Expenses. Consistent with the terms of its business expense
reimbursement policies and procedures, the Company will reimburse Executive for
all normal and reasonable expenses incurred while performing services under this
Agreement, including reasonable travel expenses. Reimbursement for these
expenses will be made as soon as administratively feasible after the date the
Executive submits appropriate evidence of the expenditure and otherwise complies
with the Company's business expense reimbursement policies and procedures.


3.06    Automobile Allowance. The Company will provide the Executive with an
automobile or a monthly automobile allowance in accordance with applicable
Company policies for senior employees.


3.07    Relocation Benefits. In connection with the Executive's permanent
relocation to the Columbus, Ohio area, the Company shall provide the Executive
with relocation benefits in accordance with applicable Company policies for
senior employees. If, within twelve (12) months of the Effective Date, the
Executive either voluntarily terminates his employment (except under the
circumstances set forth in 5.08 of this Agreement) or is terminated for Cause
(as defined in Section 5.04[3]), he shall repay 100% of all payments, allowances
and reimbursements made by the Company in connection with the provision of
relocation benefits to the Executive. Notwithstanding the foregoing, any
relocation benefits and reimbursements provided to the Executive shall be made
or provided in accordance with Section 409A of the Code, including, without
limitation, that: [1] the amount of benefits paid or provided to the Executive
during any taxable year of the Executive may not affect the benefits provided to
the Executive in any other taxable year; [2] any reimbursements shall be made on
or before the last day of the taxable year of the Executive following the
taxable year of the Executive in which the expense is incurred; [3] the
Executive's right to such benefits and reimbursements may not be subject to
liquidation or exchange for another benefit; and [4] in no event shall the
Company's obligations to provide such benefits or make reimbursements apply
later than the Executive's remaining lifetime.


3.08    Termination Benefits. The Company will provide the Executive with only
those termination benefits described in Section 5.00.


3.09    Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation or any other compensation paid to the
Executive pursuant to this Agreement (or any other agreement or arrangement with
the Company) which is subject to recovery under any law, government regulation
or stock exchange listing requirement will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).



3

--------------------------------------------------------------------------------




4.00 Executive's Obligations


The amounts described in Sections 3.00 and 5.00 of this Agreement are provided
by the Company in exchange for (and have a value to the Company equivalent to)
the Executive's performance of the obligations described in this Agreement,
including performance of the duties and the covenants made and entered into by
and between the Executive and the Company in this Agreement.


4.01    Scope of Duties. The Executive will:


[1]    Devote all available business time, best efforts and undivided attention
to the Company's business and affairs; and


[2]    Not engage in any other business activity, whether for gain, profit or
other pecuniary benefit except for services benefiting the Group or any Group
Member.


However, the restrictions described in Sections 4.01[1] and [2] will not
preclude the Executive from:


[3]    Making or holding passive investments; or


[4]    Serving on corporate, civic, religious, educational and/or charitable
boards or committees but only if this activity [a] does not interfere with the
Executive's performance of the duties assumed under this Agreement and [b] is
approved in writing by the Company.


4.02    Confidential Information.


[1]    Obligation to Protect Confidential Information. The Executive
acknowledges that the Company, its parent, affiliates, predecessor, successor,
subsidiaries and other related companies, including entities that become related
entities after the Effective Date (collectively, “Group” and separately, “Group
Member”) have a legitimate and continuing proprietary interest in the protection
of Confidential Information (as defined in Section 4.02[2]) and Intellectual
Property (as defined in Section 4.02[3]) and have invested, and will continue to
invest, substantial sums of money to develop, maintain and protect Confidential
Information and Intellectual Property. The Executive agrees [a] during and after
employment with the Company and as to all Group Members [i] that any
Confidential Information and Intellectual Property will be held in confidence by
him and treated by him as proprietary to the Group, [ii] not to use or disclose
any Confidential Information or Intellectual Property except to promote and
advance the Group's business interests and [b] immediately upon termination for
any reason from employment with the Company, to return to the Company any
Confidential Information and Intellectual Property.



4

--------------------------------------------------------------------------------




[2]    Definition of Confidential Information. For purposes of this Agreement,
Confidential Information includes any confidential data, figures, projections,
estimates, pricing data, customer lists, buying manuals or procedures,
distribution manuals or procedures, other policy and procedure manuals or
handbooks, supplier information, tax records, personnel histories and records,
information regarding sales, information regarding properties and any other
information of a similar confidential nature regarding the business, operations,
properties or personnel of the Group, the Company or any other Group Member
which are disclosed to or learned by the Executive while he is employed by a
Group Member, but will not include [a] the Executive's own personal personnel
records or [b] any information that [i] the Executive possessed before the date
of initial employment (including periods before the Effective Date) with the
Group that was a matter of public knowledge, [ii] became or becomes a matter of
public knowledge through authorized sources independent of the Executive, [iii]
has been or is disclosed by any Group Member without restriction on its use,
[iv] has been or is required to be disclosed by law or governmental order or
regulation or [v] is germane (but only to the extent that it is germane) to
enforcement of the Executive's rights under this Agreement and only if its
disclosure is a necessary part of any proceedings described in Section 9.00. The
Executive also agrees that, if there is any reasonable doubt whether an item is
public knowledge, he will not regard the item as public knowledge until and
unless the Company's General Counsel or Chief Executive Officer (other than the
Executive) confirms to the Executive that the information is public knowledge or
an adjudicator finally decides that the information is public knowledge.


[3]    Intellectual Property. The Executive expressly acknowledges that all
right, title and interest to all inventions, designs, discoveries, works of
authorship, and ideas conceived, produced, created, discovered, authored or
reduced to practice during the Executive's performance of services under this
Agreement, whether individually or jointly with any Group Member and whether or
not it is deemed to be “work made for hire” (the “Intellectual Property”) will
be owned solely by the Group, and will be subject to the restrictions set forth
in Section 4.02[1]. All Intellectual Property that constitutes copyrightable
subject matter under the copyright laws of the United States will, from its
conception, be deemed to be a “work made for hire” under the United States
copyright laws and all right, title and interest in and to such copyrightable
works will vest in the Company or the Group. All right, title and interest in
and to all Intellectual Property developed or produced under this Agreement by
the Executive, whether constituting patentable subject matter or copyrightable
subject matter (to the extent deemed not to be a “work made for hire”) or
otherwise, will be assigned and is hereby irrevocably assigned to the Company or
the Group by the Executive. Without any additional consideration, the Executive
will execute all documents and take all other actions the Company reasonably
believes are needed to convey the Executive's complete ownership interest in any
Intellectual Property to the Company or the Group so that the Company or the
Group will own and may protect the Intellectual Property and obtain patent,
copyright and trademark registrations for it. The Executive agrees that any
Group Member may alter or modify the Intellectual Property at the Group Member's
sole discretion, and the Executive waives all right to claim or disclaim
ownership.



5

--------------------------------------------------------------------------------




4.03    Solicitation of Employees. The Executive agrees during his employment,
and for two years after terminating his employment with all Group Members [1]
not, directly or indirectly, to solicit (or facilitate the solicitation of) any
employee of any Group Member to leave employment with the Group or any Group
Member, [2] not, directly or indirectly, to employ, seek to employ or facilitate
the employment of any then employee of any Group Member by an entity that is not
a Group Member and [3] not to cause or induce any entity described in Section
4.05[1] to solicit or employ (or to facilitate the solicitation or employment of
) any then employee of any Group Member.


4.04    Solicitation of Third Parties. The Executive agrees during his
employment, and for two years after terminating his employment with all Group
Members not, directly or indirectly, to recruit, solicit or otherwise induce or
influence any customer, supplier, sales representative, lender, lessor, lessee
or any other person having a business relationship with the Group, the Company
or any other Group Member to discontinue or reduce the extent of that
relationship except in the course of discharging the duties described in this
Agreement and with the good faith objective of advancing the Company's or the
Group's (or any other Group Member's) business interests.


4.05    Non-Competition. The Executive acknowledges the nature of the Group's
Business (as defined in Section 4.05[3][a])), and that the Group is one of the
limited number of entities which has developed this type of business; that the
Group's Business is national in scope and the Executive's work for the Group,
the Company and other Group Members will give Executive access to the
confidential affairs of the Company and other Group Members, to Confidential
Information and to Intellectual Property as defined in Sections 4.02[2] and
4.02[3], respectively; and that the agreements and covenants of the Executive
contained in Section 4.00 are essential to preserving the Group's Business and
good will. Accordingly, the Executive covenants and agrees that:


[1]    During the Restriction Period (as defined in Section 4.05[3][c]) and
within the Restricted Area (as defined in Section 4.05[3][b]) the Executive will
not [a] engage in the Group's Business for the Executive's own account; [b]
render any services to any person engaged in the Group's Business (other than to
an entity that is a Group Member when those services are rendered); or [c]
become employed in any manner by, or consult with, Wal-Mart, Sam's Club, Kmart,
Target, Dollar General, Family Dollar, Dollar Tree, Value City/Schottenstein
Stores Corporation, Fred's, 99¢ Stores, Canned Foods, Tuesday Morning and TJX
Corporation. Further, the Executive agrees during the Restricted Period to not
become employed in any manner by or to act as consultant to any successor,
parent or subsidiary of the entities (or types of entities) listed above other
than in the course of discharging the duties described in this Agreement.


[2]    Maximum Enforceable Restriction. If any or all of the covenants set forth
in this Section 4.05 are determined by a court of competent jurisdiction to be
unenforceable by reason of the temporal restrictions being too great, the
geographic areas covered too great, the range of activities too great or for any
other reason, the Court is authorized and shall interpret them to extend over
the maximum period of time, the maximum geographic area and the maximum range of
activities or, as to any provision, in such a manner that all provisions may be
given maximum restrictive effect in accordance with applicable law.



6

--------------------------------------------------------------------------------




[3]    Definition Relating to Section 4.05.


[a]Group Business. For purposes of this Agreement, “Group Business” includes (i)
the operation of Big Lots retail outlets, the inventories of which are acquired
primarily through special purchases such as overstocks, close-outs,
liquidations, bankruptcies, wholesale distribution of overstock, distress,
liquidation and other volume inventories, (ii) the operation of Big Lots
furniture stores, and (iii) related wholesale operations and other lines of
business any Group Member develops during the term of the Executive's employment
with any Group Member.


[b]Restricted Area. For purposes of this Agreement, “Restricted Area” means the
50 mile radius surrounding any location in which the Group's Business is
conducted during the Term of this Agreement.


[c]Restriction Period. For purposes of this Agreement, “Restriction Period”
means the period of the Executive's employment with the Group (whether pursuant
to this Agreement or following termination of this Agreement) and two years
following termination of the Executive's employment with all Group Members,
regardless of the reason for termination; provided, however, that in the event
of a Change of Control as defined in Section 5.07[3] of this Agreement, the
Restricted Period shall be six (6) months.


4.06    Post-Termination Cooperation. The Executive agrees, during and after his
employment with the Group has terminated to cooperate with the Group, the
Company and any other Group Member in the areas of cooperation listed below. The
Executive's cooperation during his employment shall be without additional
compensation (other than reimbursement for reasonable associated expenses). If
the Executive's cooperation is required after his employment has ended, then
Executive shall be compensated for his time spent performing tasks under this
Section 4.06 at an hourly rate representative of the Base Salary in effect
immediately preceding Executive's cooperation, and shall be reimbursed for
reasonable associated expenses. The areas of cooperation are:


[1]    Cooperation With the Group, the Company and Other Group Members. The
Executive agrees [a] to be reasonably available to answer questions for any
Group Member's officers or directors regarding any matter, project, initiative
or effort with which the Executive was involved while employed by any Group
Member and [b] to cooperate with the Group, the Company and any other Group
Member during the course of all proceedings arising out of the Group's Business
about which the Executive has knowledge or information. For purposes of this
Agreement, [c] “proceedings” includes internal investigations, administrative
investigations or proceedings and lawsuits (including pre-trial discovery and
trial testimony) and [d] “cooperation” includes [i] the Executive's being
reasonably available for interviews, meetings, depositions, hearings and/or
trials without the need for subpoena or assurances by the Group, the Company or
any other Group Member, [ii] providing any and all documents in the Executive's
possession that relate to the proceeding and [iii] providing assistance in
locating any and all relevant notes and/or documents relevant to any
proceedings.



7

--------------------------------------------------------------------------------




[2]    Cooperation With Third Parties. Unless compelled to do so by
lawfully-served subpoena or court order or to the extent it is germane (but only
to the extent that it is germane) to enforcement of the Executive's rights under
this Agreement and only as a necessary part of any proceedings under this
Agreement, the Executive agrees not to communicate with, or give statements or
testimony to, any opposing attorney, opposing attorney's representative
(including a private investigator) or current or former employee relating to any
matter (including pending or threatened lawsuits or administrative
investigations) about which the Executive has knowledge or information except in
cooperation with the Group, the Company and other Group Members. The Executive
also agrees to notify the Company's Chief Executive Officer or General Counsel
immediately after being contacted by a third party or receiving a subpoena or
court order to appear and testify with respect to any matter affected by this
section.


[3]    Cooperation With Media. The Executive agrees not to communicate with, or
give statements to, any member of the media (including print, television, radio
or electronic media) relating to any matter (including pending or threatened
lawsuits or administrative investigations) about which the Executive has
knowledge or information except in cooperation with the Group, the Company or
any other Group Member. The Executive also agrees to notify the Company's Chief
Executive Officer or General Counsel immediately after being contacted by any
member of the media with respect to any matter affected by this section.


4.07    Non-Disparagement. The Executive and the Company (on its behalf and on
behalf of the Group and other Group Members) agree that after the Executive's
employment with the Group has terminated neither will make any disparaging
remarks about the other, and the Executive will not make any disparaging remarks
about the Company's executives or directors or any other Group Member or their
executives and directors. However, this section will not preclude [1] any
remarks that may be made by the Executive [a] under the terms of Section
4.06[2], [b] that are required to discharge the duties described in this
Agreement or [c] are germane (but only to the extent that it is germane) to
enforcement of the Executive's rights under this Agreement and only as a
necessary part of any proceedings under this Agreement or [2] the Company or any
other Group Member from making (or eliciting from any person) truthful remarks
about the Executive [a] concerning any conduct that may lead to a termination
for Cause, as defined in Section 5.04[3] (including initiating an inquiry or
investigation that may result in a termination for Cause) or [b] that are
germane (but only to the extent that it is germane) to defending against any
action begun by the Executive under this Agreement.



8

--------------------------------------------------------------------------------




4.08    Notice of Subsequent Employment. The Executive agrees to notify the
Company of any subsequent employment during the Restriction Period and any
period during which any payment described in Section 5.00 is due or is being
paid.


4.09    Remedies. The Executive:


[1]    Acknowledges that the obligations and restrictions described in Sections
4.02 through 4.08 are reasonable in light of the nature of the Group's Business
and the nature of the Executive's relationship with the Group and the Company;
that the Group, the Company and all other Group Members have legitimate business
reasons for requiring the Executive's agreement to all provisions of Section
4.00; and that the Executive understands these restrictions, has had an
opportunity to fully discuss these restrictions with the Company and accepts the
restrictions.


[2]    Agrees that if any of the obligations to the Company under Sections 4.02
through 4.08 are breached, the periods during which the obligations described in
Sections 4.02 through 4.08 apply will be extended for the length of time that
the Executive failed to fulfill the obligations under Sections 4.02 through
4.08.


[3]    Agrees that [a] any breach of any of the terms of this Section 4.00 would
result in irreparable injury and damage to the Group, the Company and all other
Group Members for which none would have an adequate remedy at law, [b] in the
event of such a breach or any threat of such a breach by the Executive, the
Group, the Company and any Group Member will be entitled to an immediate
injunction and restraining order to prevent that breach and/or threatened breach
and/or continued breach by the Executive and/or any and all persons and/or
entities acting for, with and/or through the Executive, without having to prove
damages [c] no bond will be required of the Group, the Company or any other
Group Member in connection with an action described in Section 4.09[3][a], and
[d] not to defend any action seeking injunctive or other equitable relief
referred to in Section 4.09[3][b] on the basis that the Group, the Company or
any other Group Member has an adequate remedy at law in money damages or
otherwise. The terms of this Section 4.09 will not prevent the Company from
pursuing any other available remedies for any breach or threatened breach by the
Executive of Section 4.00, including, but not limited to, the recovery of
monetary damages from the Executive or specific performance. In addition to any
other available remedies, the Group, the Company or any Group Member may require
the Executive to account for and pay over to the Company all compensation,
profits, accruals, increments or other benefits derived or received by the
Executive as a result of any transaction constituting a breach of any portion of
Section 4.00. The Company may set off any amounts finally determined by a court
of competent jurisdiction to be due under this section against any amount that
may be owed to the Executive under this Agreement or under any other
compensatory arrangement (other than a tax-qualified retirement plan) between
the Executive and the Group, the Company or any other Group Member. The Parties
agree that any action for breach of any of the provisions of Section 4.00 and/or
injunctive relief will be venued in the Court of Common Pleas, Franklin County,
Ohio.



9

--------------------------------------------------------------------------------




4.10    Return of Group Property. Upon termination of employment, the Executive
agrees to promptly return to the Company all property belonging to the Group or
any Group Member; provided, however, that in the event the Executive's
employment is terminated pursuant to Section 5.06 and the Executive is then
utilizing an automobile provided by the Company, the Executive shall retain the
automobile in accordance with the terms of Section 5.06[4].


4.11    Effect of Termination of Agreement. The provisions of Section 4.00 will
survive any termination of this Agreement; and the existence of any claim or
cause of action by the Executive against the Company or any Group Member,
whether predicated on this Agreement or otherwise, will not in and of itself
constitute a defense to the enforcement by the Group, the Company or any other
Group Member of the covenants and agreements of this Section 4.00; provided,
however, that this Section 4.11 will not, in and of itself, preclude the
Executive from defending against the enforceability of the covenants and
agreements of Section 4.00.


5.00 Termination and Related Benefits


This Agreement will terminate upon the occurrence of any of the events described
in this Section 5.00, although all of the obligations, restrictions and duties
described in Sections 4.02 through 4.08 will continue after this Agreement
terminates and will apply and continue to apply to the Executive and the
Executive's estate, heirs and assigns for the applicable period described in
Sections 4.02 through 4.08.


5.01    Rules of General Application. The following rules apply generally to the
implementation of Section 5.00:


[1]    Definition of Termination. For purposes of this Agreement, any reference
to a “termination” of employment or any form thereof shall mean a “separation
from service” as defined in Treasury Regulation §1.409A-1(h) by the Executive
with BLI, Big Lots and all persons with whom BLI would be considered a single
employer under Sections 414(b) and (c) of the Internal Revenue Code of 1986, as
amended (the “Code”).


[2]    Application of Pro Rata. Any pro rata amount to be paid under Section
5.00 [a] will be calculated as provided in the program through which the payment
is due or [b] if the payment obligation arises solely under this Agreement, will
be based on the number of days between the first day of the fiscal year during
which the Executive terminates employment and the date that the Executive
terminates employment divided by the number of days in the fiscal year during
which the Executive terminates employment.



10

--------------------------------------------------------------------------------




[3]    Payment of Bonus (or pro rata share of any Bonus). Any Bonus (or pro rata
portion thereof) payable pursuant to this Section 5.00 will be paid in
accordance with the terms of the applicable bonus plan, but in no event later
than the fifteenth day of the third month following the later of: [a] the end of
the calendar year during which the Executive died, became Disabled or was
involuntary terminated without Cause, as applicable; or [b] the end of the
Company's fiscal year in which the Executive died, became Disabled or was
involuntary terminated without Cause, as applicable.


5.02    Termination Due to Executive's Death. This Agreement will terminate
automatically on the date the Executive dies. If all requirements of this
Agreement are met (including those described in Section 7.00), as of the
Executive's date of death, and subject to Section 5.04[5], the Company will make
the following payments to the beneficiary the Executive designates on a form
acceptable to the Company. If the Executive has not made an effective
beneficiary designation (or has revoked all beneficiary designations), such
payments will be made to the Executive's surviving spouse or, if the Executive
dies without a surviving spouse, to the Executive's estate.


[1]    Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid on the Company's next regularly schedule
payroll date for similarly situated employees.


[2]    Bonus. A pro rata portion of any Bonus the Executive would have been
eligible to receive for the fiscal year in which his death occurs had his death
not occurred.


[3]    Other. Any rights accruing to the Executive under any other compensatory
program and any employee benefit plan, fund or program maintained by the Company
will be distributed or made available as required by the terms of the program,
plan or fund or as required by law.


5.03    Termination Due to Executive's Disability. If the Executive becomes
Disabled (as defined in Section 5.03[4]), this Agreement shall terminate
automatically. If all requirements of this Agreement are met (including those
imposed under Section 7.00) and subject to Section 5.04[5], the Company will
make the following payments to the Executive.


[1]    Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid on the Company's next regularly schedule
payroll date for similarly situated employees.


[2]    Bonus. A pro rata portion of any Bonus the Executive would have been
eligible to receive for the fiscal year in which his termination occurs if such
termination had not occurred.


[3]    Other. Any rights accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Company
will be distributed or made available as required by the terms of the program,
plan or fund or as required by law.



11

--------------------------------------------------------------------------------




[4]    Definition of Disability. For purposes of this Agreement, “Disability”
(and any of its forms) means that, for more than six consecutive months, the
Executive is unable, with reasonable accommodation, to perform the duties
described in Section 4.01 on a full-time basis due to a physical or mental
disability or infirmity.


5.04    Termination for Cause. The Company may terminate the Executive's
employment for Cause (as defined in Section 5.04[3]). A termination for Cause
shall only be effective after [a] the Company has delivered a written notice to
the Executive stating that, in the reasonable opinion of BLI's Board, the
Executive may be terminated for Cause, specifying the details and [b] if the
failure or action is one that can be cured, the Executive does not cure the
matter giving rise to the Cause determination within 30 days after receiving
notice. If the Executive is terminated for Cause and if all requirements of this
Agreement are met (including those imposed under Section 7.00), the Company will
make the following payments to the Executive:


[1]    Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid on the Company's next regularly schedule
payroll date for similarly situated employees.


[2]    Other. Any rights accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Company
will be distributed or made available as required by the terms of the program,
plan or fund or as required by law.


[3]    Definition of Cause. For purposes of this Agreement, Cause means the
Executive's [a] failure to comply with Company's policies and procedures which
the Board of Directors of BLI reasonably determines has had or is likely to have
a material adverse effect on the Group, the Company or any other Group Member;
[b] willful or illegal misconduct or grossly negligent conduct that is
materially injurious to the Group, the Company or any other Group Member,
monetarily or otherwise; [c] violation of laws or regulations governing the
Group, the Company or any other Group Member (including the Sarbanes-Oxley Act
of 2002) or violation of the Company's code of ethics; [d] breach of any
fiduciary duty owed to the Group, the Company or any other Group Member; [e]
misrepresentation or dishonesty which the Board of Directors of BLI reasonably
determines has had or is likely to have a material adverse effect on the Group,
the Company or any other Group Member; [f] material breach of any provision of
Section 4.00 of this Agreement; [g] involvement in any act of moral turpitude
that in the reasonable opinion of the Board of Directors of BLI has a materially
injurious effect on the Group, the Company or any other Group Member or their
reputation; or [h] breach of the terms of any non-solicitation or
confidentiality clauses contained in an employment agreement(s) with a former
employer.



12

--------------------------------------------------------------------------------




[4]    Subsequent Information. The terms of Section 5.04 also will apply if,
within six (6) consecutive calendar months beginning after the Executive
terminates under any other provision of Section 5.00, the Company learns of an
event that, had it been known before the Executive terminated employment, would
have justified a termination for Cause. In this case, the Company will be
entitled to recover any amounts that the Executive or any beneficiary received
under any other provision of Section 5.00, reduced by the amount the Executive
is entitled to receive under this Section 5.04 and any other legally protected
benefits paid or made available under this Agreement, that originally was
applied when the Executive terminated.


5.05    Voluntary Termination by Executive. The Executive may voluntarily
terminate employment with the Company at any time. In this case, and if all
other requirements of this Agreement are met, and subject to Section 5.04[4],
the Company will make the following payments to the Executive:


[1]    Base Salary. The unpaid Base Salary the Executive earned to the date of
termination. This amount will be paid in a single lump sum on the Company's next
regularly schedule payroll date for similarly situated employees.


[2]    Other. Any rights accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Company
will be distributed or made available as required by the terms of the program,
plan or fund or as required by law.


5.06    Involuntary Termination Without Cause. The Company may terminate the
Executive's employment at any time without Cause by delivering to the Executive
a written notice specifying the same. In such an event, if all requirements of
this Agreement are met (including those imposed under Section 7.00) and subject
to Section 5.04[4], the Company will make the following payments to the
Executive:


[1]    Base Salary. The sum of [i] the unpaid Base Salary the Executive earned
to the date of termination plus [ii] 100 percent of the Executive's Base Salary
as of immediately prior to the date of termination. This amount will be paid in
a single lump sum on the Company's next regularly schedule payroll date for
similarly situated employees.


[2]    Bonus. A pro rata portion of any Bonus the Executive would have been
eligible to receive for the fiscal year in which his termination occurs if such
termination had not occurred.


[3]    Health Care. The Executive will be entitled to continue to receive the
welfare benefits described in Section 3.03 until the last day of the twelfth
complete calendar month beginning after the termination date. Thereafter, the
Company will reimburse the Executive for the cost of continuing health coverage
under COBRA, less the amount the Executive is expected to pay as an employee
premium for this coverage, if any, until the earlier of [a] the last day of the
twenty-fourth (24th) complete calendar month beginning after the termination
date or [b] the date the Executive becomes eligible for the same or similar
coverage under another benefit program. The amounts payable under this section
will be increased to reimburse the Executive for federal, state and local
income, employment and wage taxes associated with that reimbursement. Any
reimbursement for continuing health coverage under this Section 5.06[3], other
than with respect to any continuing health coverage during the applicable COBRA
health insurance benefit continuation period described in Section 4980B of the
Code, and any reimbursement for taxes remitted pursuant to this Section 5.06[3]
shall be subject to the following: [i] the amount eligible for reimbursement
during any taxable year of the Executive may not affect the amount eligible for
reimbursement to the Executive in any other taxable year; [ii] any reimbursement
shall be made on or before the last day of the taxable year of the Executive
following the taxable year of the Executive in which the expense is incurred;
and [iii] the right to such reimbursement may not be subject to liquidation or
exchange for another benefit.



13

--------------------------------------------------------------------------------




[4]    Transportation. The Executive will be entitled to continue to receive the
automobile benefits described in Section 3.06 until the last day of the
twenty-fourth (24th) complete calendar month beginning after the termination
date; provided, however, that: [a] the benefits provided or amount eligible for
reimbursement during any taxable year of the Executive may not affect the amount
eligible for reimbursement or benefits to be provided in any other taxable year
of the Executive; [b] any reimbursement shall be made on or before the last day
of the taxable year of the Executive following the taxable year of the Executive
in which the expense is incurred; and [c] the right to such benefit or
reimbursement may not be subject to liquidation or exchange for another benefit.


[5]    Other. Any rights accruing to the Executive under any other compensatory
program and employee benefit plan, fund or program maintained by the Company
will be distributed or made available as required by the terms of the program,
plan or fund or as required by law.


5.07    Termination in Connection With Change of Control. If the Executive is
Terminated in Connection With a Change of Control (as defined in Section
5.07[5]) at any time during the Protection Period (as defined in Section
5.07[4]) and if all other conditions of this Agreement have been met (including
those imposed under Section 7.00), the Change Entity (as defined in Section
5.07[2]) will pay or make available the Change Benefits (as defined in Section
5.07[1]) in lieu of any other amounts of benefits that might otherwise be due
under this Agreement on account of that termination.


[1]    Change Benefits. For purposes of this Agreement, “Change Benefits” means
the aggregate of the following, adjusted if appropriate under Sections 5.07[6]
and [7]:


[a]    Base Salary. The sum of [i] the Base Salary earned to the date of
termination plus [ii] two hundred percent (200%) of the Executive's Base Salary
at the highest rate in effect at any time during the Protection Period. This
amount will be paid in a lump sum cash payment on the Change Entity's first
regular payroll date for senior executive officers of the Company following the
effective date of the Executive's Termination in Connection With a Change of
Control.



14

--------------------------------------------------------------------------------




[b]    Bonus. Two hundred percent (200%) of the Executive's Stretch Bonus in
effect under the Bonus Program for the fiscal year in which the Executive's
employment is Terminated in Connection With a Change of Control or, if higher,
the Stretch Bonus in effect under the Bonus Program (or comparable program) at
any time during the Protection Period, which in either case shall be deemed for
purposes of this Section 5.07[1][b] to have been fully earned by the Executive.
This amount will be paid in a single lump sum on the Change Entity's next
regularly scheduled payroll date for senior executive officers of the Company
following the date of the Executive's Termination in Connection With a Change of
Control.


[c]    Health Care. The Change Entity will reimburse the Executive for the cost
of continuing health coverage under COBRA, less the amount the Executive is
expected to pay as an employee premium, if any, at the lowest rate in effect at
any time during the Protection Period for this coverage, until the earlier of
[i] the last day of the twenty-fourth (24th) complete calendar month beginning
after the date the Executive is Terminated in Connection With a Change of
Control or [ii] the date the Executive becomes eligible for comparable benefits
at comparable costs to the Executive under another employer sponsored benefit
program. The amounts payable under this section will be increased to reimburse
the Executive for federal, state and local income, employment and wage taxes
associated with that reimbursement. Any reimbursement for continuing health
coverage under this Section 5.07[1][c], other than with respect to any
continuing health coverage during the applicable COBRA health insurance benefit
continuation period described in Section 4980B of the Code, and any
reimbursement for taxes remitted pursuant to this Section 5.07[1][c] shall be
subject to the following: [A] the amount eligible for reimbursement during any
taxable year of the Executive may not affect the amount eligible for
reimbursement to the Executive in any other taxable year; [B] any reimbursement
shall be made on or before the last day of the taxable year of the Executive
following the taxable year of the Executive in which the expense is incurred;
and [C] the right to such reimbursement may not be subject to liquidation or
exchange for another benefit.


[d]    Other. Any rights (including those arising on account of the Change of
Control) accruing to the Executive under any other compensatory program and
employee benefit plan, fund or program maintained by the Change Entity will be
distributed or made available as required by the terms of the program, plan or
fund or as required by law.



15

--------------------------------------------------------------------------------




[2]    Change Entity. For purposes of this Agreement, “Change Entity” means the
Company, BLI and any other entity that is a party to the Change of Control.


[3]    Definition of Change of Control. For purposes of this Agreement, “Change
of Control” means the first to occur of any of the following events:


[a]    The acquisition by any person (as defined under Section 409A of the
Code), or more than one person acting as a group (as defined under Section 409A
of the Code), of the stock of BLI that, together with the stock of BLI held by
such person or group, constitutes more than fifty (50) percent of the total fair
market value or total voting power of all of the stock of BLI;


[b]    The acquisition by any person, or more than one person acting as a group,
within any 12-month period, of the stock of BLI possessing thirty (30) percent
or more of the total voting power of all of the stock of BLI;


[c]    A majority of the members of the Board of Directors of BLI is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors of BLI prior to
the date of the appointment or election; or


[d]    The acquisition by any person, or more than one person acting as a group,
within any 12-month period, of assets from BLI that have a total gross fair
market value equal to or more than forty (40) percent of the total gross fair
market value of all of the assets of BLI immediately prior to such acquisition
or acquisitions.


This definition of Change of Control under this Section 5.07[3] shall be
interpreted in a manner that is consistent with the definition of “change in
control event” under Section 409A of the Code and the Treasury Regulations
promulgated thereunder. The effective date of any such Change of Control will be
the date upon which the last event occurs or last action is taken such that the
definition of Change of Control (as set forth above) has been satisfied. For
purposes of this Agreement, the term “affiliate” means any person or entity
that, along with BLI, constitutes a single employer under Sections 414(b) and
414(c) of the Code. Determination of affiliate will be tested as of the date
immediately prior to any event constituting a Change of Control. Notwithstanding
the other provisions of this Section 5.07, the term “Change of Control” will not
mean any transaction, merger, consolidation or reorganization in which BLI
exchanges or offers to exchange newly issued or treasury shares in an amount
less than 50 percent of the then-outstanding equity securities of BLI entitled
to vote for the election of directors, for fifty-one (51) percent or more of the
outstanding equity securities entitled to vote for the election of at least the
majority of the directors of a corporation other than BLI or an affiliate
thereof (the “Acquired Corporation”), or for all or substantially all of the
assets of the Acquired Corporation.



16

--------------------------------------------------------------------------------




[4]    Protection Period. For purposes of this Agreement, “Protection Period”
means the period beginning on the first day of the third full consecutive
calendar month beginning before the date of the Change of Control and ending on
the last day of the twenty-fourth consecutive full calendar month beginning
after the date of the Change of Control.


[5]    Termination in Connection With a Change of Control. For purposes of this
Agreement, “Termination in Connection With a Change of Control” means, at any
time during the Protection Period:


[a]    The Change Entity involuntarily terminates the Executive without Cause
(as defined in Section 5.06).


[b]    The Executive terminates following the occurrence of any of the following
conditions;


[i]The Change Entity breaches any provision of this Agreement;


[ii]The Change Entity unsuccessfully attempts to terminate the Executive for
Cause (as defined in Section 5.04);


[iii]The Change Entity attempts to terminate the Executive for any reason
without following the procedures described in this Agreement (including an
acceleration of the periods described in Section 5.03 [4] and 5.04[b]);


[iv]The Change Entity revokes or attempts to revoke or accelerate the duration
of any leave of absence protected by law or authorized by the Company before the
Protection Period or by the Change Entity at any time during the Protection
Period;


[v]The Change Entity refuses to allow the Executive to return to active
employment at the end of any leave of absence protected by law or authorized by
the Company before the Protection Period or the Change Entity at any time during
the Protection Period; or


[vi]The Change Entity causes the Executive to resign because of a material
adverse change or material diminution in the Executive's reporting
relationships, job description, duties, responsibilities, compensation,
perquisites, office or location of employment (as reasonably determined by the
Executive in his good faith discretion); provided, however, that the Executive
shall notify the Company in writing at least forty- five (45) days in advance of
any election by the Executive to terminate his employment hereunder, specifying
the nature of the alleged adverse change or diminution, and the Company shall
have a period of ten (10) business days after the receipt of such notice to cure
such alleged adverse change or diminution before the Executive shall be entitled
to exercise any such rights and remedies.



17

--------------------------------------------------------------------------------




For purposes of this Section 5.07[5], the termination of employment is deemed to
occur on the Executive's actual date of termination.


[6]    Treatment of Taxes. If payments under this Agreement, when combined with
payments and benefits under all other plans and programs maintained by the
Company or the Change Entity, constitute “excess parachute payments” as defined
in Section 280G(b) of the Code, the Change Entity, subject to Section 5.07[7],
will reduce the Executive's benefits under this Agreement so that the
Executive's total “parachute payment” as defined in Code §280G(b)(2)(A) under
this Agreement and all other agreements will be $1.00 less than the amount that
would generate “excess parachute payment” penalties (a “Reduction”) if this
procedure provides the Executive with an after-tax amount that is larger than
the after-tax amount produced without reducing the Executive's “parachute
payments”.


All determinations required to be made under this Section 5.07[6], including
whether and when a Reduction is required and the assumptions to be utilized in
arriving at such determination, shall be made in accordance with the terms of
this Section 5.07[6] by a nationally recognized certified public accounting firm
that shall be designated by the Executive and acceptable to the Company (the
“Accounting Firm”). In connection with making determinations under this Section
5.07[6] and determining the Reduction (if any), the Accounting Firm shall take
into account the value of any reasonable compensation for services to be
rendered by the Executive before or after the change of control, including,
without limitation, the restrictive covenants applicable to the Executive under
this Agreement and any other non-competition provisions that may apply to the
Executive, and the Change Entity shall cooperate in the valuation of any such
services, including any restrictive covenants.


Within ten (10) business days of the date the Accounting Firm determines that a
Reduction should be applied, the Change Entity will apprise the Executive of the
amount of the reduction (“Notice of Reduction”). Within ten (10) business days
of receiving that information, the Executive may, subject to the last sentence
of this paragraph, specify how (and against which benefit or payment source) the
Reduction is to be applied (“Notice of Allocation”). The Change Entity will be
required to implement these directions within ten (10) business days of
receiving the Notice of Allocation. If the Change Entity has not received a
Notice of Allocation from the Executive within ten (10) business days of the
date of the Notice of Reduction or if the allocation provided in the Notice of
Allocation is not sufficient to fully implement the Reduction, the Change Entity
will apply the Reduction proportionately based on the amounts otherwise payable
under this Agreement or, if a Notice of Allocation has been returned that does
not sufficiently implement the Reduction, on the basis of the reductions
specified in the Notice of Allocation. Notwithstanding anything to the contrary
in the foregoing, any Reduction shall be made in accordance with Section 409A of
the Code and the Treasury Regulations promulgated thereunder. All fees and
expenses of the Accounting Firm shall be borne solely by the Change Entity.



18

--------------------------------------------------------------------------------




[7]    Effect of Subsequent Tax Claim. The Change Entity will establish
procedures that will apply to any inquiries regarding the treatment of tax
payments under this Section 5.07. Within 30 days following the termination of
the Executive's employment under Section 5.07, the Change Entity will provide
the Executive with a copy of such procedures.


5.08    Constructive Termination. If at any time during the Term of this
Agreement the Company or a Change Entity materially adversely changes or causes
a diminution in the Executive's reporting relationship, job description, duties,
responsibilities, compensation, perquisites, office or location of employment
(as reasonably determined by the Executive in his good faith discretion), such
action by the Company or Change Entity shall constitute a constructive
termination of the Executive's employment by the Company without Cause, the
Executive shall be entitled to resign from his offices and positions with the
Company and shall not be obligated to perform any further services of any kind
for the Company and the Executive shall be entitled to receive from the Company
(and the Change Entity, if applicable) at the applicable times all of the
compensation, benefits and other payments described in Section 5.06 or 5.07
(whichever may be applicable); provided, however, that the Executive shall
notify the Company in writing at least forty five (45) days in advance of any
election by the Executive to terminate his employment hereunder, specifying the
nature of the alleged adverse change or diminution, and the Company shall have a
period of ten (10) business days after the receipt of such notice to cure such
alleged adverse change or diminution before the Executive shall be entitled to
exercise any such rights and remedies.


5.09    Six-Month Distribution Delay. Notwithstanding the foregoing, if
Executive is a “specified employee,” within the meaning of Treasury Regulation
§1.409A-1(i) and as determined under BLI's policy for determining specified
employees, on the Executive's date of termination, and the Executive is entitled
to a payment and/or a benefit under this Agreement that is required to be
delayed pursuant to Section 409A(a)(2) of the Code, then such payment or benefit
shall not be paid or provided (or begin to be paid or provided) until the first
business day of the seventh month following the Executive's date of termination
(or, if earlier, the Executive's death). The first payment that can be made
following such postponement period shall include the cumulative amount of any
payments or benefits that could not be paid or provided during such postponement
period due to the application of Section 409A(a)(2)(B)(i) of the Code.


6.00 Notice


6.01    How Given. Any notice permitted or required to be given under this
Agreement must be given in writing and delivered in person or by registered,
U.S. mail, return receipt requested, postage prepaid; or through Federal
Express, UPS, DHL or any other reputable professional delivery service that
maintains a confirmation of delivery system. Any delivery must be [1] in the
case of notices to the Company or the Change Entity, addressed to the Company's
Chief Executive Officer (other than the Executive) and General Counsel at the
Company's then-current corporate offices and [2] in the case of notices to the
Executive, addressed to the Executive's last mailing address contained in the
Executive's personnel file.



19

--------------------------------------------------------------------------------




6.02    Effective Date. Any notice permitted or required to be given under this
Agreement will be deemed to have been given and will be effective on the date it
is delivered.


7.00 Execution of Release


The Executive agrees that as a condition of receiving any post-termination
benefit as set forth in Section 5.00, except for earned but unpaid Base Salary
to the date of termination and any legally protected rights the Executive has
under any employee benefit plan maintained by the Company, the Executive or, in
the case of any amounts due after the Executive's death, the person to whom
those amounts are payable (collectively, the “Payee”) must execute a
comprehensive release in the form determined from time to time by the Company in
its sole reasonable discretion which release becomes effective in accordance
with its terms no later than fifty-two (52) days after such date of termination.
Generally, the release will require the Payee and the Payee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, legatees and assigns to release and forever discharge the Group, the
Company and all other Group Members, past, present and future, and their
executives, officers, directors, agents, attorneys, successors and assigns from
any and all claims, suits and/or causes of action that grow out of or are in any
way related to the Executive's recruitment and employment with the Company and
arose on or prior to the date of the release (whether known or unknown to the
Executive), other than any claim that the Company has breached this Agreement.
This release will include, but not be limited to, any claim that the Company
violated the Employee Retirement Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker's Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964, the
Family and Medical Leave Act; any state, federal law or local ordinance
prohibiting discrimination, harassment or retaliation in employment; any claim
for wrongful discharge in violation of public policy, claims of promissory
estoppel or detrimental reliance, defamation, intentional infliction of
emotional distress; or the public policy of any state; or any federal, state or
local law (each as in effect on the Effective Date and as subsequently amended)
relating to any matter within the purview of this Agreement. Upon the
Executive's termination of employment with all Group Members, the Payee will be
presented with a release and if the Payee fails to execute the release or such
release does not become effective, the Payee agrees to forego any payment
described in the first sentence of this section. The Executive acknowledges that
the Executive is an experienced senior executive knowledgeable about the claims
that might arise in the course of employment with and termination from the
Company and any other Group Member and knowingly agrees that the payments upon
termination provided for in this Agreement are satisfactory consideration for
the release of all possible claims described in the release.


8.00 Insurance and Indemnification


The Company will indemnify Executive (including his heirs, executors and
administrators) to the fullest extent permitted under the Company's Regulations
and Ohio law and will cause the Executive to be covered by all directors and
officers liability insurance maintained by the Company. This obligation to
provide insurance for the Executive will survive termination of this Agreement
with respect to proceedings or threatened proceedings based on acts or omissions
occurring during the Executive's employment with or termination from the Group,
the Company or with any other Group Member. Concurrently with the execution of
this Agreement, BLI will enter into an indemnification agreement with the
Executive.



20

--------------------------------------------------------------------------------




9.00 Arbitration


9.01    Acknowledgement of Arbitration. Unless stated otherwise in this
Agreement or any other compensatory or any employee benefit plan, fund or
program maintained by the Company, the Parties agree that arbitration is the
sole and exclusive remedy for each of them to resolve (except as specifically
provided in Section 4.09) and redress any dispute, claim or controversy
involving the interpretation or application of this Agreement, the terms,
conditions or termination of this Agreement and the terms, conditions or
termination of the Executive's employment with the Company, including any claims
for any tort, breach of contract, violation of public policy or discrimination,
whether such claim arises under federal, state law or local law.


9.02    Scope of Arbitration. The Executive expressly understands and agrees
that claims subject to arbitration under this section include asserted
violations of the Employee Retirement Income Security Act of 1974; the Age
Discrimination in Employment Act; the Older Worker's Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964 (as
amended); the Family and Medical Leave Act; any federal, state or local law or
ordinances prohibiting discrimination, harassment or retaliation in employment;
any claim for wrongful discharge in violation of public policy, claims of
promissory estoppel or detrimental reliance, defamation, intentional infliction
of emotional distress; or the public policy of any state, or any federal, state
or local law (each as in effect on the Effective Date or as subsequently
amended) relating to any matter within the purview of this Agreement.


9.03    Effect of Arbitration. The Parties intend that any arbitration award
relating to any matter described in Section 9.01 will be final and binding on
them and that a judgment on the award may be entered in any court of competent
jurisdiction and that enforcement may be had according to the terms of that
award. This Section 9.03 will survive the termination of this Agreement.


9.04    Location and Conduct of Arbitration. Arbitration will be held in
Columbus, Ohio, and will be conducted by a retired federal judge or other
qualified arbitrator. The arbitrator will be mutually agreed upon by the Parties
and the arbitration will be conducted in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association.
The Parties will have the right to conduct discovery pursuant to the Federal
Rules of Civil Procedure; provided, however, that the arbitrator will have the
authority to establish an expedited discovery schedule and cutoff and to resolve
any discovery disputes. The arbitrator will have no jurisdiction or authority to
change any provision of this Agreement by alterations of, additions to or
subtractions from the terms of this Agreement. The arbitrator's sole authority
will be to interpret or apply any provision(s) of this Agreement or any public
law alleged to have been violated. The arbitrator has the authority to award
damages and other relief expressly provided by law.



21

--------------------------------------------------------------------------------




9.05    Time for Initiating Arbitration. Any claim or controversy relating to
any matter described in Section 9.01 not sought to be submitted to arbitration,
in writing, within 90 days after the date the Party asserting the claim knew, or
through reasonable diligence should have known, of the facts giving rise to that
Party's claim, will be deemed waived; and the Party asserting the claim will
have no further right to seek arbitration or recovery with respect to that claim
or controversy. Both Parties agree to strictly comply with the time limitation
specified in this Section 9.05. For purposes of this Section 9.05, a claim or
controversy is sought to be submitted to arbitration on the date the complaining
Party gives written notice to the other party that [1] an issue has arisen or is
likely to arise that, unless resolved otherwise, may be resolved through
arbitration under this Section 9.00 and [2] unless the issue is resolved
otherwise, the complaining Party intends to submit the matter to arbitration
under the terms of Section 9.00.


9.06    Costs of Arbitration and Attorney's Fees. The Company will bear the
arbitrator's fee and other costs associated with any arbitration, unless the
arbitrator, acting under Federal Rule of Civil Procedure 54(d)(1), elects to
award these fees to the Company. Attorney's fees [1] may be awarded to the
prevailing party if expressly authorized by statute, or otherwise each party
will bear its own attorney's fees and costs, but [2] the Executive's attorney's
fees and other associated costs and expenses will be borne by the Change Entity
with respect to any claim arising under Section 5.07 but only if the arbitrator
concludes the claim legitimately relates to matters within the contemplation of
Section 5.07 (otherwise, the rule described in Section 9.06[1] will apply).
Notwithstanding the foregoing: [a] any costs being reimbursed must relate to a
claim brought during the lifetime of the Executive with respect to an alleged
breach of any obligation of the Company under this Agreement; [b] the amount
eligible for reimbursement during any taxable year of the Executive may not
affect the amount eligible for reimbursement in any other taxable year; [c] any
reimbursement must be made on or before the last day of the Executive's taxable
year following the taxable year in which the cost was incurred; and [d] the
right to reimbursement for such costs is not subject to liquidation or exchange
for another benefit.


9.07    Arbitration Exclusive Remedy. The Parties acknowledge that, because
arbitration is the exclusive remedy for resolving the issues described in
Section 9.01, neither Party may resort to any federal, state or local court or
administrative agency concerning those issues and that the decision of the
arbitrator will be a complete defense to any suit, action or proceeding
instituted in any federal, state or local court before any administrative agency
with respect to any arbitrable claim or controversy.


9.08    Waiver of Jury. The Executive (personally and in behalf of all the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and assigns) and the Company
(on its own behalf and on behalf of its successors, including any Change Entity)
each waive the right to have a claim or dispute with one another decided in a
judicial forum or by a jury, except as otherwise provided in this Agreement.



22

--------------------------------------------------------------------------------




10.00 General Provisions


10.01    Representation of Executive. The Executive represents and warrants that
the Executive is an experienced senior executive knowledgeable about the matters
(and their effect) within the purview of this Agreement and is not under any
contractual or legal restraint that prevents or prohibits the Executive from
entering into this Agreement or performing the duties and obligations described
in this Agreement.


10.02    Modification or Waiver; Entire Agreement. No provision of this
Agreement may be modified or waived except in a document signed by the Executive
and the Company's Chief Executive Officer (other than the Executive) or other
person designated by BLI's Board of Directors. This Agreement, and any
attachments referenced in the Agreement, constitute the entire agreement between
the Parties regarding the employment relationship described in this Agreement,
and, except as otherwise specifically provided in this Agreement, any other
agreements between the Executive and the Company are terminated and of no
further force or legal effect. No agreements or representations, oral or
otherwise, with respect to the Executive's employment relationship with the
Company have been made or relied upon by either Party which are not set forth
expressly in this Agreement.


10.03    Governing Law; Severability. This Agreement is intended to be performed
in accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application of any provision of this Agreement to any person or circumstance,
is, for any reason and to any extent, held invalid or unenforceable, such
invalidity and unenforceability will not affect the remaining provisions of this
Agreement or its application to other persons or circumstances, all of which
will be enforced to the greatest extent permitted by law; and the Parties agree
that any invalid or unenforceable provision may and will be reformed and applied
[1] as provided in Section 4.05, with respect to the matters specifically
contemplated in Section 4.00 and [2] with respect to other matters, [a] to the
extent needed to avoid that invalidity or unenforceability and [b] in a manner
that is as similar as possible to the Parties' intent (as described in this
Agreement) and preserves the essential economic substance and effect of this
Agreement. The validity, construction and interpretation of this Agreement and
the rights and duties of the Parties will be governed by the laws of the State
of Ohio, without reference to the Ohio choice of law rules.


10.04    No Waiver. Except as otherwise provided in Section 9.05, failure to
insist upon strict compliance with any term of this Agreement will not be
considered a waiver of any such term or any other term of this Agreement.



23

--------------------------------------------------------------------------------




10.05    Withholding. All payments made to or on behalf of the Executive under
this Agreement will be reduced by any amount:


[1]    That the Company is required by law to withhold in advance payment of the
Executive's federal, state and local income, wage and employment tax liability;
and


[2]    To the extent determined in accordance with Sections 5.04[5] or 9.00,
that the Executive owes to the Group, the Company or any other Group Member.


Application of Section 10.05[2] will not extinguish the Company's right to seek
additional amounts from the Executive (or to pursue other appropriate remedies)
to the extent that the amount recovered by application of Section 10.05[2] does
not fully discharge the amount the Executive owes to the Group, the Company or
other Group Member and does not preclude the Group, the Company or any other
Group Member from proceeding directly against the Executive without first
exhausting its right of recovery under Section 10.05[2].


10.06    Survival. The Parties agree that the covenants and promises set forth
in this Agreement will survive the termination of this Agreement and continue in
full force and effect after this Agreement terminates to the extent that their
performance is required to occur after this Agreement terminates.


10.07    Miscellaneous.


[1]    The Executive may not assign any right or interest to, or in, any
payments payable under this Agreement until they have become due from the
Company; provided, however, that this prohibition does not preclude the
Executive from designating in writing one or more beneficiaries to receive any
amount that may be payable after the Executive's death and does not preclude the
legal representative of the Executive's estate from assigning any right under
this Agreement to the person or persons entitled to it.


[2]    This Agreement will be binding upon and will inure to the benefit of the
Executive, the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and assigns
and the Company and its successors and, to the extent applicable, the Group and
all Group Members.


[3]    The headings in this Agreement are inserted for convenience of reference
only and will not be a part of or control or affect the meaning of any provision
of the Agreement.


10.08    Successors to Company. This Agreement may and will be assigned or
transferred to, and will be binding upon and will inure to the benefit of, any
successor of the Company, including any Change Entity, and any successor will be
substituted for the Company under the terms of this Agreement. As used in this
Agreement, the term “successor” means any person, firm, corporation or business
entity which at any time, whether by merger, purchase or otherwise, acquires all
or essentially all of the assets of the business of the Company. Notwithstanding
any assignment, the Company will remain, with any successor, jointly and
severally liable for all its obligations under this Agreement.



24

--------------------------------------------------------------------------------




10.09    Section 409A of the Code. This Agreement is intended to comply with
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
and this Agreement will be interpreted, administered and operated accordingly.
Nothing herein shall be construed as an entitlement to or guarantee of any
particular tax treatment to the Executive and neither the Company nor the Boards
of Directors of BLI or Big Lots shall be liable to the Executive for failure to
comply with the requirements of Section 409A of the Code. Furthermore, the
Company may accelerate the time or schedule of a payment to the Executive if at
any time this Agreement fails to meet the requirements of Section 409A of the
Code and the Treasury Regulations promulgated thereunder. Such payment may not
exceed the amount required to be included in income as a result of the failure
to comply with the requirements of Section 409A of the Code and the Treasury
Regulations promulgated thereunder.


10.10    Section 105(h) of the Code. Notwithstanding any provision of this
Agreement to the contrary, to the extent necessary to satisfy Section 105(h) of
the Code, the Company will be permitted to alter the manner in which health care
benefits are provided to the Executive following termination of the Executive's
employment; provided that the after-tax cost to Executive of such benefits shall
not be greater than the cost applicable to similarly situated executives of the
Company who have not terminated employment.



25

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement,
which includes an arbitration provision, and consists of [26] pages.
 
 
BIG LOTS, INC.
 
 
 
 
 
 
 
 
By:
/s/ Philip E. Mallott
 
 
 
 
 
 
 
 
Signed:
April 29, 2013
 
 
 
 
 
 
 
 
BIG LOTS STORES, INC.
 
 
 
 
 
 
 
 
By:
/s/ Charles W. Haubiel II
 
 
 
 
 
 
 
 
Signed:
April 29, 2013
 
 
 
 
 
 
 
 
DAVID J. CAMPISI
 
 
 
 
 
 
 
 
By:
/s/ David J. Campisi
 
 
 
 
 
 
 
 
Signed:
April 29, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




26